Citation Nr: 0736774	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  94-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee. 

2.  Entitlement to an effective date earlier than May 30, 
1995, for the assignment of a 10 percent evaluation for 
chondromalacia patella of the left knee.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA).  An August 1995 rating decision from the VA Regional 
Office (RO) in St. Louis, Missouri, increased the evaluation 
of the veteran's chondromalacia patella of the left knee to 
10 percent effective May 30, 1995.  Jurisdiction over the 
veteran's claims file was later transferred to the 
Montgomery, Alabama, RO at her request.  A November 2004 
rating decision from the Montgomery, Alabama, RO increased 
the initial evaluation of the veteran's low back disability 
to 20 percent.  

A June 2001 Board decision remanded the veteran's claim for 
service connection of a low back disability for further 
development.  A rating decision of February 2003 granted this 
claim and assigned a 10 percent evaluation for a low back 
disability.  

The claims for an increased evaluation of chondromalacia 
patella of the left knee and for an earlier effective date, 
were last before the Board in July 2003, when they were 
remanded for further development. 

Because the maximum benefit was not granted, the issues of 
entitlement to higher evaluations remain on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran was afforded a Board hearing on August 7, 2007, 
at the RO.  A transcript of the testimony offered at this 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's chondromalacia patella of the left knee is 
not manifested by moderate or severe impairment, but there is 
limitation of motion manifested by painful motion.

2.  In October 1992, a rating decision continued a 
noncompensable evaluation, for the veteran's chondromalacia 
patella of the left knee.  The veteran was advised of the 
rating decision, but did not appeal any aspect of the rating.  
The October 1992 rating decision is final.

3.  On September 27, 2003, the RO received the veteran's 
claim for an increased evaluation for the veteran's 
chondromalacia patella of the left knee and within one year 
prior to this date it is not factually ascertainable that 
this disability increased in severity.  

4.  The veteran's low back disability has never been 
manifested by severe or pronounced intervertebral disc 
syndrome, severe limitation of motion, incapacitating 
episodes, listing of the spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion, flexion to less than 30 
degrees or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 27, 1993, 
but no earlier, for the award of a 10 percent evaluation of 
chondromalacia patella of the left knee have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

2.  Criteria for a rating higher than 10 percent for 
chondromalacia patella of the left knee under Diagnostic Code 
5257 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2007).

3.  Criteria for a separate 10 percent initial rating for 
left knee limitation of motion pursuant to Diagnostic Code 
5260 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5260, 5261 (2006). 

4.  The October 1992 rating decision denying a compensable 
evaluation for chondromalacia patella of the left knee is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007).  

5.  The criteria for an evaluation in excess of 20 percent 
rating for a low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective prior to September 23, 2002), Diagnostic Code 5293 
(effective from to September 23, 2002 to September 25, 2003); 
Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in February 2003, February 2004 and March 2006, 
which also advised the veteran of the evidence and 
information required to establish increased evaluations for 
the claims on appeal as well as how VA determines effective 
dates.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the veteran has received notice 
regarding what evidence is necessary to establish a 
disability evaluation and an effective date, she was not 
provided this notice in a timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
no prejudice will result to the veteran in proceeding because 
any defect with respect to notice of these elements was cured 
by readjudication of the issues on appeal in a subsequent 
Supplemental Statement of the Case dated in April 2006.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any possible 
prejudice due to the timing of notice was cured by subsequent 
readjudication of the issues on appeal in the aforementioned 
April 2006 Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the 
aforementioned letters, which advised the veteran to send the 
RO any evidence in her possession that would substantiate her 
claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's VA and service medical 
records, as well as all private records identified by the 
veteran.  The veteran has not indicated the presence of any 
other outstanding relevant records and has been provided 
medical examinations in furtherance of substantiating her 
claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Earlier Effective Date 

In an October 1992 rating decision, the RO denied the 
veteran's claim for an increased evaluation of chondromalacia 
patella of the left knee and continued a noncompensable 
disability evaluation.  The veteran was advised of this 
rating decision and of her appellate rights.  She did not 
voice any disagreement with the decision and, as such, the 
rating decision became final after one year of notification.  
See 38 C.F.R. §§ 20.302 and 20.1103.  Thus, the decision can 
only be revised upon a showing of clear and unmistakable 
error.  See 38 C.F.R.  § 3.105. 

On September 27, 1993, the veteran submitted an application 
for an increased evaluation of chondromalacia patella of the 
left knee.  In August 1995, the RO issued its next rating 
decision increasing the evaluation of the veteran's 
chondromalacia patella of the left knee to 10 percent, 
effective May 30, 1995, the date upon which VA received yet 
another claim from the veteran for an increased evaluation of 
chondromalacia patella of the left knee. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a  
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

As noted above, the Board finds that the veteran's April 1992 
claim was adjudicated in October 1992 and that adjudication 
became final.  As such, the subsequent grant of increased 
ratings cannot be made effective as of the date of this claim 
short of a showing of clear and unmistakable error in the 
October 1992 rating decision.  The veteran has not alleged 
any such error. 

The appropriate date for assignment of additional benefits 
granted must be the date of receipt of the current claim in 
September 1993, unless there is evidence showing an increase 
in disability within one year of the September 1993 claim.  
Medical evidence dated within one year prior to September 27, 
1993, does not show treatment of the veteran's chondromalacia 
patella of the left knee.  

Given the evidence as outlined above, the Board finds that 
the most advantageous date for assignment for the grant of a 
10 percent evaluation for chondromalacia patella of the left 
knee is the date of receipt of claim, which is September 27, 
1993.  Although the Board appreciates the veteran's argument 
that she should be awarded an effective date in April 1992, 
the date of her previous claim for an increased evaluation, 
it is bound by the evidence of record which shows that the 
veteran did not appeal the October 1992 rating decision, did 
not have a factually ascertainable increase in disability 
within one year prior to September 27, 1993, and did not 
submit her current claim for an increase until September 
1993.  Consequently, the Board finds that the veteran is 
entitled to an effective date of September 27, 1993, the date 
that she filed her claim for an increased evaluation of her 
chondromalacia patella of her left knee. 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Chondromalacia Patella of the Left Knee

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding. See VAOPGCPREC 23- 
97 (July 1, 1997).  VA General Counsel held that a veteran 
who has limitation of motion and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating.  If the veteran does not at least 
meet the criteria for a zero percent rating under either of 
those codes, there is no additional disability for which a 
rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 60 degrees is noncompensable; flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007). 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, 10 
percent ratings may be assigned for loss of motion when there 
is evidence of flexion limited to 45 degrees or extension 
limited to 10 degrees.  38 C.F.R. §§ 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

The veteran's left knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257 pertaining to 
"other impairment of the knee."  Under this provision, a 10 
percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Of record is a December 1993 transcript of a Decision Review 
Officer hearing.  At the time, the veteran reported that she 
was unable to squat due to her knee disability and that her 
left knee ached all of the time.  She also reported that her 
knee had buckled on occasion causing her to fall.  

In June 1995, the veteran was seen at the VA medical center 
for examination of her left knee.  At the time, the veteran 
complained of constant pain described as a "throbbing ache" 
in the left knee, as well as stiffness and swelling.  She 
complained that walking stairs and stooping would aggravate 
the pain.  Examination revealed a left limp.  The veteran was 
able to squat.  There was exquisite tenderness in the 
anteromedial aspect of the left knee joint and of the 
patella.  Almost any movement or rotation or pressure on the 
patella caused pain.  No distinct crepitance was noted.  
There was no swelling, redness, heat, weakness or deformity 
of the knee.  Flexion was to 100 degrees active, 110 degrees 
passive and extension was to zero degrees, active and 
passive.  No AP or lateral instability was found.

Of record is an August 2002 VA examination report related to 
examination of the veteran's left knee disability.  At the 
time, the veteran complained of pain upon weight bearing and 
trouble with activities such as going down stairs and steps, 
as well as squatting.  She reported that her knee would give 
way at times, but did not wear a brace.  Flexion of the left 
knee was to 90 degrees and extension was to zero degrees, 
with consideration of pain; however, the examiner stated that 
he could not ascertain the extent that pain could further 
limit her range of motion without resorting to speculation.  

In September 2002, the VA examiner submitted an addendum to 
the August 2002 VA examination report.  The examiner noted 
pain at zero to 90 degrees range of motion with complaints of 
pain and guarding secondary to pain.  In response to the 
question of whether the veteran's chondromalacia patella of 
the left knee caused weakened movement, excess fatigability 
or incoordination, the examiner found it difficult to 
quantitate any of these, but felt that the result would be of 
weakened movement associated with pain.  He found that she 
was able to perform average employment in a civil occupation, 
with her only problems being going up stairs or with 
activities such as squatting.  He could not determine any 
further limitation caused by flare-ups.  

As aforementioned, the veteran testified before the Board in 
August 2007.  At the time, the veteran complained of pain and 
aching in her left knee.  She further stated that she had 
trouble bending, stooping or standing for long periods of 
time.  This testimony essentially echoes other statements of 
record authored by the veteran.  

An evaluation in excess of 10 percent for chondromalacia 
patella of the left knee is not warranted for any time during 
the course of the present claim pursuant to Diagnostic Code 
5257.  An evaluation in excess of 10 percent is not proper 
because the evidence does not demonstrate moderate or severe 
impairment.  The Board acknowledges that the veteran's knee 
is somewhat unstable, but notes that she does not require a 
brace to walk and that repeated VA examination has not 
clinically shown subluxation or lateral instability.  

With respect to separate evaluation under Diagnostic Codes 
5260 and 5261, the evidence shows that the veteran has pain 
throughout flexion of the knee.  At worst, flexion of the 
veteran's left knee has been limited to is 90 degrees and 
extension of the left knee has been normal.  Nonetheless, the 
Board finds that the pain associated with the knee motion 
warrants a minimal compensable evaluation of 10 percent 
pursuant to Diagnostic Code 5260.  Accordingly, for these 
reasons an evaluation of 10 percent is warranted for the 
veteran's limitation of flexion of the left knee. 

Low Back Disability

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was rated as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent
Relief  
.............................................................
........................................................  60

Severe; recurring attacks, with intermittent relief 
..................................................  40

Moderate; recurring attacks 
.............................................................
......................  20

Mild 
.............................................................
...........................................................  
10

Postoperative, cured 
.............................................................
....................................  0

38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).

Under the rating criteria in effect prior to September 25, 
2003, spine, limitation of motion of, lumbar was rated as 
follows:   

Severe  
.........................................................      
40

Moderate  
....................................................      20

Slight  
..........................................................      
10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 
.............................................................
..........................................  60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months 
.............................................................
.  40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months 
............................................................  
20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months 
............................................................  
10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003)

Under the rating criteria in effect prior to September 25, 
2003, lumbosacral strain was rated as follows:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion .............................................  
40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position 
.............................................................
..................  20

With characteristic pain on motion 
.............................................................
...........  10

With slight subjective symptoms only 
.............................................................
........  0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, would apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows: 

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine  affected by residuals of 
injury or disease

Unfavorable ankylosis of the entire spine 
............................................................  
100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire
thoracolumbar 
spine........................................................
........................................  40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.............................................................
.............................  30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
................................................  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 
.............................................................
....................  10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic
code 5003)
5243 Intervertebral disc syndrome
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months 
.............................................................
..........................................  60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
.............................................................
...........  40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
.............................................................
...........  20

With incapacitating episodes having a total duration of at 
least  one week but less than 2 weeks during the past 12 
months 
.............................................................
...  10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a Diagnostic Codes 5235-5243 (2007).

In January 1993, the veteran received a VA examination to 
address the extent of her low back disability.  Evidence 
prior to this time is negative for any discussion of a low 
back disability and addresses a cervical spine disability and 
headaches.  At the time of this examination, the veteran 
complained of persistent stiffness and aching as well as a 
burning pain in the low back.  She stated that forward 
bending aggravated the pain, which would radiate to the left 
hip.  She reported that on occasion that her toes and feet 
would get numb.  Objective examination revealed normal gait 
and station and normal heel/toe walk.  The veteran had 
tenderness to mild palpation of the dorsal and lumbar spines.  
There was no muscle spasm.  Deep tendon reflexes were 3+ at 
the knees and 2+ at the ankles.  Muscle strength was good in 
the lower extremities.  There was decreased sensation over 
the lateral left lower leg. There were no postural 
abnormalities or fixed deformities.  Musculature of the back 
was within normal limits.  Flexion was to 70 degrees.  
Extension was to 25 degrees.  Bilateral lateral flexion was 
to 30 degrees.  Bilateral rotation was to 30 degrees.  All 
measurements considered pain on movement.  The examiner 
diagnosed chronic lumbosacral sprain/pain syndrome.  

A December 1993 treatment note from Lenore L. Wolfe, M.D., 
addresses the veteran's low back disability.  Dr. Wolfe 
stated that the veteran's disability was the result of a soft 
tissue injury and that the veteran complained of pain across 
the low back.  Dr. Wolfe did not address the symptomatology 
of the low back disability and discussed the history of the 
veteran's disability in relation to the question of service 
connection, which was unresolved at the time. 

In November 1996, the veteran was evaluated by VA in relation 
to her low back disability.  At the time, she complained of 
low back pain exacerbated with lifting.  Her main complaint 
was of pain and stiffness in the low back, which was worse 
with activity, especially lifting.  No incontinence of the 
bowel or bladder was noted.  No radicular pain was noted.  X-
rays of the lumbar spine were within normal limits.  The 
examiner noted that there did not appear to be a specific low 
back pathology causing the veteran's symptoms.  

In June 1999, the veteran sought treatment from David B. 
Fuller, D.O., P.C., in relation to her low back.  At the 
time, she reported pain in her low back and hips.  She 
reported the pain as an aching pain, but there was no 
weakness in her legs, although she did report that her toes 
would go numb on occasion.  Neurological examination revealed 
equal bilateral deep tendon reflexes.  Dr. Fuller assessed 
back pain with somatic dysfunction of the cervical, thoracic, 
lumbar areas along with neck and upper thoracic pain.  
Subsequent records from Dr. Fuller contain similar findings 
and diagnoses.  

In August 2002 the veteran was examined at the VA medical 
center.  At the time, the veteran reported continued chronic 
low back pain, which varied in severity.  She required 
frequent position changes to avoid increased pain.  She was 
bothered by activities such as stooping and bending and 
described radiating pain in to the right leg down to her calf 
and occasional radiating pain in to the left leg to the 
posterior thigh region.  She also reported numbness and 
tingling in the feet, somewhat constant, greater on the right 
than the left.  There was no loss of bowel or bladder 
control.  

Upon physical examination, no spasm was noted, but tenderness 
to palpation in the middling of the lower back region was 
noted.  Flexion was to 40 degrees.  Extension was to 20 
degrees.  Bilateral lateral flexion was to 20 degrees.  She 
had pain on motion.  On neurological evaluation of the lower 
extremities, no focal strength deficits were noted.  She did 
a satisfactory toe walk, but was unable to heel walk on the 
right secondary to back pain.  She did a partial squat, with 
complaints of pain.  Reflexes were intact at the knees and 
ankles.  There was rather generalized diminished sensation to 
light touch over the right foot with minimal alteration of 
sensation of the left foot.  On supine straight leg raising, 
she had back pain with attempting to elevate either leg, 
greater on the left than the right.  No radicular pain was 
noted.  The examiner assessed chronic low back pain, history 
of old injury.  In a subsequent September 2002 addendum, a 
MRI revealed a right paracentral herniation of the L5 disc.  
The examiner further noted that he could not determine the 
effects flare-ups of this disability would have.  

An April 2003 treatment note from Dr. Fuller contains a 
complaint of low back pain.  This note referenced VA's 
diagnosis of a herniated disc and assessed L5 radiculitis.  
Subsequent treatment records contain similar notations.  
In December 2004, the veteran received another examination of 
her spine, to include investigation of radiculopathy.  
Examination revealed a hyperlordotic lumbar spine.  There was 
tenderness to palpation over the spinous processes of the L3, 
L4, L5 and S1 area.  There was also tenderness to palpation 
over the bilateral paraspinal areas in this distribution as 
well.  There was no tenderness noted over the sacroiliac 
joints.  Flexion was to 88 degrees.  Extension was to 38 
degrees, with pain elicited at 23 degrees.  Bilateral lateral 
flexion was to 30 degrees, with pain at the end of motion.  
In all of these motions, there was increased pain on 
repetitive motion, but no fatigue, weakness or lack of 
endurance.  She was able to rotate her thorax 80 degrees 
without pain.  Straight leg raising test was negative 
bilaterally. She was able to heel/toe walk without 
difficulty.  Deep tendon reflexes were 2+ and symmetrical in 
the upper and lower extremities.  There was decreased 
sensation over the lateral aspect of the right lateral thigh, 
right lateral leg, and right lateral foot, which was noted as 
suspicious for radiculopathy at L4 distribution.  Follow up 
MRI showed right paracentral posterior herniation of L5 disc.  
There was no evidence of central canal stenosis and no 
significant compressive facet joint disease was identified.  
Nerve conduction studies of both lower extremities were 
normal.  The examiner diagnosed chronic low back pain due to 
lumbar disc bulging of L5.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 an evaluation 
in excess of 20 percent is not warranted.  The Board notes 
that while this regulation was in effect the veteran's low 
back disability was manifested by mild radiculopathy, pain 
and limitation of motion.  The veteran has stated that she 
had constant pain in the low back, but the Board does not 
find that this symptomatology equates to a finding of 
intervertebral disc syndrome described as severe, recurring 
with intermittent relief or pronounced.  Moreover, the 
veteran was not diagnosed as having intervertebral disc 
syndrome.  In sum, there is little evidence of severe or 
pronounced neurologic involvement prior to this time to 
warrant an evaluation in excess of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

In regards to 38 C.F.R. § 4.71a, Diagnostic Code 5292, the 
Board does not find that an evaluation in excess of 20 
percent is warranted.  The terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  As an equitable point of 
reference, the Board notes that for VA rating purposes normal 
range of motion of the thoracolumbar spine is flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees in each direction, and rotation to 30 degrees in each 
direction.  See 38 C.F.R. § 4.71a, Plate V (2007).  With this 
in mind, the Board notes the range of motion metrics outlined 
above, which indicate that the veteran has always retained a 
fair degree or range of motion in all planes of movement.  
Accordingly, an evaluation in excess of 20 percent under this 
regulation is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Under the regulations addressing intervertebral disc syndrome 
in effect from September 23, 2002, through September 25, 
2003, an evaluation in excess of 20 percent is not warranted.  
In this regard, the Board finds that there is no evidence of 
incapacitating episodes appearing anywhere in the record.  
There is no evidence that the veteran has ever been 
prescribed bed rest by a physician for her low back 
disability.  Consequently, an evaluation in excess of 20 
percent cannot be awarded under this regulation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

Likewise, with respect to 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002) an evaluation in excess of 20 percent is not 
warranted.  With reference to the evidence as outlined above, 
there is no evidence of listing of the spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or irregularity of 
joint space, or abnormal mobility on forced motion.  The 
veteran's low back disability may exhibit some loss of 
lordosis, pain and mild limitation of motion, but this does 
not comport with the regulatory requirements for a finding of 
a severe back strain.  Accordingly, an evaluation in excess 
of 20 percent cannot be awarded under these regulations.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the regulations in effect from September 25, 2003, to 
present day, an evaluation in excess of 20 percent is not 
warranted.  The veteran is able to flex her spine to greater 
than 30 degrees and there is no evidence of ankylosis of the 
spine.  The veteran retains a fair amount of range of motion 
in her low back.  Moreover, as stated above, there is no 
evidence of incapacitating episodes, which requires bed rest 
prescribed by a physician.  Accordingly, under the current 
regulations an evaluation in excess of 20 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  

For all applicable periods, the Board has considered 
application of 38 C.F.R. § 4.25, but notes that it is 
questionable if the veteran's low back disability has ever 
manifested by neurological deficit.  The Board notes that the 
veteran has complained of sensory changes, but finds salient 
the lack of clinical evidence thereof and the negative nerve 
conduction studies of the December 2004 VA examination.  












	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee pursuant to 
Diagnostic Code 5257 is denied. 

A separate evaluation of 10 percent for limitation of flexion 
of the left knee pursuant to Diagnostic Code 5260 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective of September 27, 2993, but no earlier, is 
granted, for the assignment of a 10 percent evaluation for 
chondromalacia patella of the left knee, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is denied.  



____________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


